     Case 2:21-cv-01454-JCM-NJK Document 15
                                         14 Filed 09/16/21
                                                  09/15/21 Page 1 of 2



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                     Case No.: 2:21-CV-01454-JCM-NJK
19                            Plaintiff,                 STIPULATION AND ORDER TO
                                                         EXTEND TIME TO RESPOND TO
20                    vs.                                COMPLAINT
21     FIDELITY NATIONAL TITLE GROUP,                    SECOND REQUEST
       INC., et al.,
22
                              Defendants.
23

24
            Defendants Fidelity National Title Group, Inc. and Fidelity National Title Insurance
25
     Company (collectively, “Defendants”) and plaintiff U.S. Bank National Association (“U.S.
26
     Bank”), by and through their respective attorneys of record, hereby agree and stipulate as follows:
27
            1.      On July 26, 2021, U.S. Bank filed its complaint in the Eighth Judicial District
28

                                               1
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-01454-JCM-NJK Document 15
                                         14 Filed 09/16/21
                                                  09/15/21 Page 2 of 2



1    Court for the State of Nevada;
2           2.      On August 5, 2021, Defendants removed the instant case to the United States
3    District Court for the State of Nevada (ECF No. 1);
4           3.      On August 12, 2021, the Court granted Defendants an extension of their deadline
5    to respond to the complaint, through and including September 17, 2021 (ECF No. 5);
6           4.      Counsel for Defendants requests a further, 31-day extension, through and including
7    Monday, October 18, 2021, for Defendants to file their response to U.S. Bank’s complaint to
8    afford Defendants’ counsel additional time to review and respond to U.S. Bank’s complaint.
9           5.      Counsel for U.S. Bank does not oppose the requested extension;
10          6.      This is the second request for an extension made by Defendants, which is made in
11   good faith and not for the purposes of delay.
12          7.      This stipulation is entered into without waiving any of Defendants objections under
13   Fed. R. Civ. P. 12.
14          IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
15   extended through and including Monday, October 18, 2021.
16   Dated: September 15, 2021                       SINCLAIR BRAUN LLP
17                                                   By:     /s/-Kevin S. Sinclair
                                                           KEVIN S. SINCLAIR
18                                                         Attorneys for Defendants
                                                           FIDELITY NATIONAL TITLE GROUP,
19                                                         INC. and FIDELITY NATIONAL TITLE
                                                           INSURANCE COMPANY
20
     Dated: September 15, 2021                       WRIGHT FINLAY & ZAK, LLP
21

22                                                   By:    /s/-Lindsay D. Dragon
                                                           LINDSAY D. DRAGON
23
                                                           Attorneys for Plaintiff
                                                           U.S. BANK, NATIONAL ASSOCIATION
24

25   IT IS SO ORDERED.

26          Dated this _____ day16,
                   September     of 2021
                                    _____________, 2021.

27                                                   __________________________________________
                                                         NANCY J. KOPPE
28                                                       UNITED STATES MAGISTRATE JUDGE
                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
